Citation Nr: 9926006	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-08 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether the character of the veteran's discharge from 
service precludes entitlement to certain department of 
Veterans Affairs benefits.  

2.  Entitlement to service connection for oligospermia and 
asthenospermia.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had service from January 1985 to January 1996, at 
which time he received a dishonorable discharge.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Wichita, Kansas, Regional Office (RO).  
An administrative decision of July 1997 held that the 
veteran's service after August 12, 1990, was of such a 
character as to bar VA benefits.  Subsequently, in decisions 
of July 1997 and June 1998, the RO denied service connection 
for oligospermia and asthenospermia on the basis that the 
disorder was incurred during a period of service which had 
been determined to be dishonorable.  

The Board notes that the veteran is in Kansas, but has 
appointed the North Carolina Department of Veterans Affairs 
to be his representative.  In light of this, the Board wrote 
to the veteran in August 1998 and offered him an opportunity 
to appoint another representative.  However, the veteran did 
not respond to that letter.  Accordingly, the Board will 
review the appeal without any additional action with regard 
to the issue of representation.


FINDINGS OF FACT

1.  The veteran had service from January 9, 1985, to January 
26, 1996, and received a dishonorable discharge.

2.  The service department has characterized the veteran's 
service from January 9, 1985, through June 14, 1993, as being 
honorable service.

3.  The veteran has oligospermia and asthenospermia which 
were first manifest during a period of honorable active 
service in October 1991.  


CONCLUSIONS OF LAW

1.  Department of Veterans Affairs benefits are not precluded 
by the character of the veteran's service from January 9, 
1985, through June 14, 1993.  38 U.S.C.A. § 101(2) (West 
1991); 38 C.F.R. § 3.12(a) (1998).

2.  Oligospermia and asthenospermia were incurred during 
honorable active service.  38 U.S.C.A. § 1110, 1131, (West 
1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether The Character Of The Veteran's Discharge From 
Service Precludes Entitlement To Certain Department Of 
Veterans Affairs Benefits.

If a former service member did not die in service, 
compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  See 
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.12(a) (1998).  
A discharge under honorable conditions is binding on the VA 
as to character of discharge.  See 38 C.F.R. § 3.12(a) 
(1998).

The veteran's DD 214 shows that he entered service on January 
9, 1985, and was discharged on January 26, 1996, under 
dishonorable conditions.  Significantly, however, under the 
remarks section of that document, the service department 
characterizes the veteran's service from January 9, 1985, to 
June 14, 1993, as having been "Continuous Honorable Active 
Service."  The VA is bound by this characterization by the 
service department.  Accordingly, the Board concludes that 
Department of Veterans Affairs benefits are not precluded by 
the character of the veteran's service from January 9, 1985, 
through June 14, 1993.


II.  Entitlement To Service Connection For Oligospermia And 
Asthenospermia.

The Board finds that the veteran has oligospermia and 
asthenospermia which were first manifest during active 
honorable service in October 1991.  In this regard, a service 
medical record dated in October 1991 shows that the veteran 
requested to have a sperm count done because he had been 
unsuccessfully trying to have a child for a year.  A record 
dated later in October 1991 shows that the veteran had a 
decreased sperm count with decreased motility.  The report of 
a medical examination conducted by the VA in June 1997 shows 
that diagnoses included idiopathic oligospermia and 
asthenospermia.  Accordingly, the Board concludes that 
oligospermia and asthenospermia were incurred during 
honorable active service.


ORDER

1.  The character of the veteran's discharge from service 
does not preclude entitlement to payment of VA benefits based 
on the period of service from January 9, 1985, through June 
14, 1993.  To this extent, the appeal is granted.

2.  Service connection for oligospermia and asthenospermia is 
granted.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

